Citation Nr: 1401004	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coronary artery disease (CAD) with a coronary artery bypass graft (CABG) and a residual surgical chest scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased evaluation for CAD with CABG.  

In November 2010, a QTC examination was conducted to evaluate the Veteran's heart disability.  The examiner provided an estimate METs of less than 3 and indicated that exercise testing was contraindicated.  The examiner provided estimated METs of less than 3, and in an addendum indicated that this was based on the Veteran's recent stent surgery.  The examiner also indicated that the METs of less than 3 did not result in dyspnea, fatigue, angina, dizziness or syncope.

In June 2011, a VA examination was conducted.  The examination report does not contain enough detail to rate the Veteran based on the pertinent rating criteria as there are no left ventricular ejection fraction findings.  Also, this report fails to include a finding of workload capacity expressed in terms of METs as measured by exercise testing and the examiner did not provide a reason as to why exercise testing could not have been performed.  

In light of the record, reexamination is needed.  The RO should also obtain the Veteran's updated treatment records.  38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide contact information for all VA and private treatment received for the heart disability at issue, since December 2011.  Then, obtain copies of all such records not already of record.  Any negative response must be in writing and associated with the claim file.
 
2.  Schedule the Veteran for a VA examination to determine the current severity of his heart disability.  All pertinent symptomatology and findings necessary to evaluate the Veteran's heart disability under 38 C.F.R. § 4.104, Diagnostic Code 7005 must be reported in detail, including left ventricular function findings and METs.  

The Veteran's workload capacity expressed in terms of METs should be measured by exercise testing.  If exercise testing cannot be performed for medical reasons, the examiner must provide the reason as to why such an objective measurement cannot be obtained.  If necessary, the examiner is to provide an estimated workload capacity expressed in METs that is supported by examples and includes consideration of all prior METs testing and estimate of record during the course of this appeal.

The examiner should also discuss the disparity shown in the estimated METs shown in the November 2010 examination report and the June 2011 examination report; and provide an opinion concerning which finding most accurate represents the Veteran's current cardiac disability (with consideration of any new test findings).

The examination report must include a complete rationale for the opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


